Citation Nr: 0629430	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  04-15 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from February 
1968 to January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  That rating decision granted service 
connection for diabetes mellitus and assigned a 20 percent 
disability rating.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In September 2005, the veteran submitted a request for a 
personal hearing before a Veterans Law Judge to be conducted 
at the RO, a Travel Board hearing.  The veteran's 
representative confirmed that he still desired this hearing 
in August 2006.  Therefore, the veteran should be scheduled 
for the requested Travel Board hearing.

Accordingly, the case is REMANDED for the following action:

The RO should must schedule the veteran 
for the requested Travel Board hearing 
before the Board in San Juan, Puerto 
Rico, in the order that this request 
was received.  The veteran must be 
provided proper notice of the date and 
time of the scheduled hearing and the 
notification must be documented in the 
claims file. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Gary L. Gick 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


